DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         VANQUISH ADVISORS LLC and DONALD UDERITZ,
                        Appellants,

                                    v.

KBC FINANCIAL PRODUCTS (CAYMAN ISLANDS) LTD, VCG SPECIAL
 OPPORTUNITIES, FUND LP, and VCG SPECIAL OPPORTUNITIES
                  MASTER FUND, LTD.,
                        Appellees.

                              No. 4D18-2318

                              [May 23, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerard Joseph Curley, Jr., Judge; L.T. Case Nos.
502012CA006891-XXXX-MB and 502012CA011252XXXXMBAI.

  Gary A. Woodfield of Haile, Shaw & Pfaffenberger, P.A., North Palm
Beach, for appellants.

  Thomas K. Cauley, Jr. and Joseph R. Dosch of Sidley Austin LLP,
Chicago, Illinois, and Joshua B. Feinberg of Malvin Feinberg, P.L., Fort
Lauderdale, for appellee KBC Financial Products (Cayman Islands) LTD.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.